                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


ZACHARY DON GILLASPIE,                      )
    ID # C35470,                            )
          Plaintiff,                        )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:16-CV-2765-G (BH)
ROBERT WARD, ET AL.,                        )
        Defendants.                         )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      By separate judgment, the claims against defendants Robert Ward, Trey

Brown, David Vernon, and Lisa Powell will be dismissed with prejudice as frivolous

until the plaintiff satisfies the conditions in Heck v. Humphrey, 512 U.S. 477 (1994).

      SO ORDERED.

October 2, 2018.




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
